Title: From Thomas Jefferson to Albert Gallatin, 10 July 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr.  Gallatin.
                            July 10. 07.
                        
                        Something now occurs almost every day on which it is desirable to have the opinions of the heads of
                            departments. yet to have a formal meeting every day would consume so much of their time as seriously to obstruct the
                            regular business. I have proposed to them as most convenient for them & wasting less of their time, to call on me at any
                            moment of the day which suits their separate convenience, when besides any other business they may have to do, I can learn
                            their opinions separately on any matter which has occurred, & also communicate the information recieved daily. perhaps
                            you could find it more convenient sometimes to make your call at the hour of dinner, instead of going so much further to
                            dine alone. you will always find a plate & a sincere welcome. in this way, that is, successively, I have to-day
                            consulted the other gentlemen on the question whether letters of marque were to be considered as within our interdict. we
                            are unanimously of opinion they are not. we consider them as essentially merchant vessels; that commerce is their main
                            object, and arms merely incidental & defensive. Affectionate salutations.
                    